DETAILED ACTION
The instant application having Application No. 16/961136 filed on 07/09/2020 is presented for examination by the examiner.

Claims 1-5 were cancelled. Claims 6-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 7, 8 are objected to because of the following informality: 
In this case, claims 7 and 8 recites limitation for performing certain step(s) only if a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papasakellariou (US 2017/0273056 A1).

As per claim 6, Papasakellariou discloses “A terminal comprising: a transmitter that transmits a first delivery acknowledgment signal scheduled by first downlink control information, and transmits a second delivery acknowledgment signal scheduled by second downlink control information;” [(par. 0273), A UE detects DL DCI formats scheduling respective PDSCH transmissions on non-UCG cells and UCG cells. The UE determines a first HARQ-ACK codebook based on values of respective DAI fields in detected DL DCI formats scheduling PDSCH transmissions in non-UCG cells and determines a second HARQ-ACK codebook based on values of respective DAI fields in detected DL DCI formats scheduling PDSCH transmissions in UCG cells 282.] “and a processor that uses a same uplink control channel for transmission of the first delivery acknowledgment signal and for transmission of the second delivery acknowledgment signal, wherein a reception timing of the second downlink control information precedes a transmission timing of the first delivery acknowledgment signal by a given time” [(par. 0273), For HARQ-ACK transmission in a PUCCH on a PCell, the UE combines the first HARQ-ACK codebook and the second HARQ-2830, for example by either determining a single HARQ-ACK codebook based on values of DAI fields in DL DCI formats for all cells (non-UCG cells and UCG cells) as described in REF 3 (in that case, step 2820 can be omitted), or by appending the second HARQ-ACK codebook to the first HARQ-ACK codebook.]

As per claim 9, as [see rejection of claim 6.]
As per claim 10, as [see rejection of claim 6.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2017/0273056 A1) in view of Ying et al. (US 2018/0219649 A1).

As per claim 7, Papasakellariou discloses “The terminal according to claim 6,” as [see rejection of claim 6.] 
Papasakellariou does not explicitly disclose “wherein, if the reception timing of the second downlink control information does not precede the transmission timing of the first delivery acknowledgment signal by the given time, the processor uses an uplink control channel 

However, Ying discloses “wherein, if the reception timing of the second downlink control information does not precede the transmission timing of the first delivery acknowledgment signal by the given time, the processor uses an uplink control channel that is different from an uplink control channel used in the transmission of the first delivery acknowledgment signal to transmit the second delivery acknowledgment signal” as [(par, 0109), When DL data is transmitted, the multi-bits signaling contained in the front-loaded PDCCH may tell the UE 102 when to use the PUCCH resource to transmit ACK/NACK. Here, for example, the gNB 160 may transmit the RRC message including information used for configuring multiple timings (e.g., four timings), and transmit the first DCI (e.g., the DCI format 1 and/or the DCI format 1A) indicating a first timing among the multiple timings. Namely, the UE 102 may transmit the UCI on PUCCH in the first timing indicated among the multiple timings. Here, the UCI transmitted in the first timing indicated among the multiple timings may correspond to the PDSCH scheduled by using the DCI (e.g., the DCI format 1 and/or the DCI format 1A). (par. 0110), Here, the UE 102 may transmit UCI on PUCCH in the second timing. For example, as described below, the UE 102 may transmit, on the PUCCH in the second timing, the UCI that correspond to the PDSCH scheduled by using the second DCI (e.g., the compact DCI format). In this case, the UCI may be immediately (i.e., quickly) transmitted on the PUCCH after detecting of the PDSCH. (par. 0096), the PUCCH resource(s) used for transmitting UCI (Uplink Control Information, i.e., HARQ-ACK.)]

before the effective filing date of the claimed invention to incorporate Ying’s teaching into Papasakellariou’s teaching. The motivation for making the above modification would be to improve communication flexibility and/or efficiency. (Ying, par. 0005)

As per claim 8, Papasakellariou discloses “The terminal according to claim 6,” as [see rejection of claim 6.] 
Papasakellariou does not explicitly disclose “wherein, if the reception timing of the second downlink control information does not precede the transmission timing of the first delivery acknowledgment signal by the given time, the processor does not map the second delivery acknowledgment signal to the uplink control channel used in the transmission of the first delivery acknowledgment signal”.

However, Ying discloses “wherein, if the reception timing of the second downlink control information does not precede the transmission timing of the first delivery acknowledgment signal by the given time, the processor does not map the second delivery acknowledgment signal to the uplink control channel used in the transmission of the first delivery acknowledgment signal” as [(par, 0109), When DL data is transmitted, the multi-bits signaling contained in the front-loaded PDCCH may tell the UE 102 when to use the PUCCH resource to transmit ACK/NACK. Here, for example, the gNB 160 may transmit the RRC message including information used for configuring multiple timings (e.g., four timings), and 102 may transmit the UCI on PUCCH in the first timing indicated among the multiple timings. Here, the UCI transmitted in the first timing indicated among the multiple timings may correspond to the PDSCH scheduled by using the DCI (e.g., the DCI format 1 and/or the DCI format 1A). (par. 0110), Here, the UE 102 may transmit UCI on PUCCH in the second timing. For example, as described below, the UE 102 may transmit, on the PUCCH in the second timing, the UCI that correspond to the PDSCH scheduled by using the second DCI (e.g., the compact DCI format). In this case, the UCI may be immediately (i.e., quickly) transmitted on the PUCCH after detecting of the PDSCH. (par. 0096), the PUCCH resource(s) used for transmitting UCI (Uplink Control Information, i.e., HARQ-ACK.)]

Papasakellariou (US 2017/0273056 A1) and Ying et al. (US 2018/0219649 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ying’s teaching into Papasakellariou’s teaching. The motivation for making the above modification would be to improve communication flexibility and/or efficiency. (Ying, par. 0005)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MANG HANG YEUNG/Primary Examiner, Art Unit 2463